


Exhibit 10.55

 

Fourth Amendment to Distribution Agreement

(TYVASO®)

 

THIS FOURTH AMENDMENT TO DISTRIBUTION AGREEMENT (this “Third Amendment”) is made
and effective November 1, 2016 (the “Fourth Amendment Effective Date”) by and
among, United Therapeutics Corporation, a Delaware corporation having offices at
1040 Spring Street, Silver Spring, Maryland (“UT”), Accredo Health Group, Inc.,
a Delaware corporation having offices at 6272 Lee Vista Boulevard, Orlando FL,
32822 (“Accredo”), and Priority Healthcare Distribution, Inc., doing business as
CuraScript SD Specialty Distribution, a Florida corporation with offices at 255
Technology Park, Lake Mary, Florida, 32746 (“SD”). SP, SD and Accredo are
collectively referred to herein as the “Distributor”.

 

WHEREAS, UT and Accredo entered into a Distribution Agreement on August 17, 2009
(as amended from time to time, the “Agreement”) relating to the distribution of
Tyvaso® (treprostinil) Inhalation Solution; and

 

WHEREAS, the parties desire to amend the Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

 

1.              CuraScript, Inc. is no longer providing services under the
Agreement and is, therefore, being removed as a party.

 

2.              AMENDMENT.  The Agreement is hereby amended by deleting
Attachment C in its entirety, and amending Section 1.1(r) to read as follows:

 

“(r)                              “PAP Patient” shall mean any Included Patient
who is enrolled in the Patient Assistance Program as established by UT from time
to time and operating in accordance with guidelines developed by UT.  UT shall
provide DISTRIBUTOR with the eligibility criteria for this program, which UT may
update from time to time in its discretion, upon written notice to DISTRIBUTOR.”

 

3.              COUNTERPARTS. This Amendment may be executed in any number of
counterparts and via facsimile, email or other electronic form of transmission,
and each of such counterparts shall for all purposes be deemed original, and all
such counterparts shall together constitute one and the same instrument.

 

4.              EFFECT OF AMENDMENT.  Except as specifically amended hereby or
by any previous amendments duly executed in accordance with the Agreement, all
other terms and conditions of the Agreement remain in full force and effect. To
the extent that any of the terms in the underlying agreement are inconsistent
with the terms of this Amendment, the terms of this Amendment shall control.

 

[Signature page follows]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
executed by their duly authorized representatives.

 

UNITED THERAPEUTICS

 

ACCREDO HEALTH GROUP, INC.

CORPORATION

 

 

 

 

 

/s/ Kevin T. Gray

 

/s/ Bill Martin

 

 

 

Name: Kevin Gray

 

Name: Bill Martin

 

 

 

Title:

 Senior Vice President, Strategic

 

Title: VP

 

Operations

 

 

 

 

 

Date: 1/3/2017

 

Date: 12/28/16

 

 

 

PRIORITY HEALTHCARE DISTRIBUTION, INC.

 

 

 

 

 

Name: /s/ Gayle C. Johnston

 

 

 

 

 

Title: President

 

 

 

 

 

Date: 12/28/16

 

 

 

--------------------------------------------------------------------------------
